Citation Nr: 1415603	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected coronary artery disease (CAD), status post myocardial infarction (MI), and heart transplantation associated with herbicide exposure. 

2.  Entitlement to an initial compensable rating for surgical scars of the chest, status post heart transplant.

3.  Entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for CAD, MI, and heart transplantation. 

4.  Entitlement to service connection for hypertension, as secondary to service-connected CAD, MI, and heart transplantation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for CAD, MI and status post heart transplant (hereinafter heart disability) based on in-service exposure to herbicides while in Vietnam with a 60 percent evaluation and service connection for surgical scars with an evaluation of 0 percent.  Both disabilities were assigned an effective date of May 6, 2010, the date of receipt of the Veteran's application for service connection.  The Veteran continues to appeal for higher ratings for these disabilities, and an earlier effective date for the grant of service connection for his heart disability.  The RO also denied service connection for hypertension.

The issue of entitlement to secondary service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The probative evidence of record is negative for current chronic congestive heart failure, a workload of 3.0 metabolic equivalents (METs) or less, a left ventricular ejection fraction of less than 30 percent, or the presence of an automatic implantable Cardioverter-Defibrillator (AICD).

2.  The three surgical scars measure 25.0 centimeters (cm) by 0.5 cm, 7.5 cm by 0.8 cm, and 7.5 cm by 0.5 cm; they are not adherent, unstable, deep, tender, or painful; there is no underlying soft tissue damage, frequent loss of skin, or any actual or functional limitation attributable to the scars, and the area involved is less than 929 square cm.  

3.  The Veteran's original application for service connection for CAD was received by VA on May 6, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for the Veteran's heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005, 7019 (2013).

2.  The criteria for a compensable initial rating for the Veteran's surgical scars 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013).

3.  The criteria for an effective date earlier than May 6, 2010, for the grant of service connection for heart disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, the appeal on all issues arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

1. Heart Disability 

The Veteran requests an increased rating for his heart disability.  He noted that he has congestive heart failure and an AICD implanted.  He also points out that, prior to his heart transplant in 2003, he had severe cardiovascular symptoms and was very close to death.

A review of the Veteran's post-service treatment records reveal that the Veteran suffered an MI in September 1987, and underwent angioplasty.  He underwent AICD implantation in May 1995.  

The Veteran was admitted to Methodist Hospital on January 27, 2003.  The pertinent admitting diagnoses were congestive heart failure, CAD, recurrent ventricular tachycardia, hyperlipidemia, status post internal cardiac defibrillator implantation.  An electrocardiogram (EKG) indicated ventricular tachycardia.  Several options were considered: additional medications, upgrade to a dual chamber AICD, and ventricular tachycardia ablation.  A January 28, 2003 consultation report noted that two-dimensional echocardiogram (2D Echo) with Doppler study showed an ejection fraction less than 10 percent, left ventricular wall thickness, and some mitral and tricuspid valve regurgitation.  Coronary angiogram showed severe two-vessel disease.  The examiner noted that the Veteran was not amenable to electrical cardioversion from the AICD.  Heart transplantation work up was initiated.  On January 31, 2003, the Veteran was diagnosed with congestive heart failure and pulmonary hypertension.  These records also note additional notations of history of hypertension since the 1980's.  

On March 12, 2003, the Veteran underwent heart transplantation.  A March 2003 operative report also noted that the Veteran's AICD was removed and temporary atrial and ventricular pacing wires were inserted.  A March 25, 2003, 2D Echo with Doppler study noted the left ventricle size was upper limits normal with normal function, the right ventricle size was normal with normal function; the ejection fraction was 60 to 64 percent.  The left and right atria were enlarged.  

Evidence more contemporaneous with the date his May 2010 date of claim includes the report of a VA 2D Echo with Doppler study conducted in March 2010.  At 
that time, the left and right ventricle size and function were normal; the ejection fraction was 55 to 59 percent.  The left and right atria were enlarged.  The Veteran underwent VA cardiac stress testing in August 2010.  EKG testing showed a baseline of normal sinus rhythm, and no ST wave changes on exercise.  The blood pressure response was hypertensive, and heart rate response was blunted.  There was no chest pain or EKG changes diagnostic for ischemia.  The only arrhythmia noted was bigeminy.  

On VA examination in September 2010, the Veteran reported that as a result of his heart condition, he experiences shortness of breath, dizziness, and fatigue.  He has no angina or syncope attacks.  The symptoms described occur constantly.  The Veteran indicated that as a result of his heart disability, he has congestive heart failure chronically.  The examiner noted the Veteran's past treatment history and the surgeries the Veteran has undergone.  The Veteran stated he is not receiving any other treatment (i.e. radio frequency, ablation, nor medication) for his condition, but takes immunosuppressant medication on a daily basis.  The Veteran reports that he does not experience any overall functional impairment from this condition.  

The size of the heart is normal by palpation.  The heart exam reveals normal S1 and S2.  No S3, S4 regular rate and rhythm.  No heaves or thrills.  No murmurs or gallops.  Examination of the heart does not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  A stress test was not performed.  The VA examiner stated that a stress test is medically contraindicated because a heart transplant was performed.  The examiner estimated the Veteran's METs level as it pertains to his cardiac status is 5 to 7 because he is able to achieve the following activities: level walking (4.5 to 5.0 mph), swimming the breast stroke, and carrying objects (30-60 lbs).  The chest X-ray results are within normal limits.  The diagnoses were CAD, hypertension, status post heart transplantation, and residual scars.  The examiner noted that ventricular tachycardia was confirmed by the Veteran's history.  

A May 2011 VA cardiology consultation indicated that the Veteran was doing well on his immunosuppressive drug regimen, and his hypertension was well controlled.  

The Veteran was granted service connection for his heart disability based on in-service exposure to herbicides.  The Veteran was assigned a 60 percent evaluation effective May 6, 2010 under Diagnostic Code 7019.  

Under Diagnostic Code 7019 contemplating heart transplant, a minimum 30 percent evaluation is to be assigned following a heart transplant.  A 60 percent evaluation is assigned when there is more than one episode of acute, congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2 (2013). 

The evidence of record does not show that the Veteran's disability warrants more than a 60 percent rating.  Although the evidence for this period shows that the Veteran was diagnosed with CAD and is status post MI and heart transplant, 
there is no evidence that the Veteran suffers from current congestive heart failure, workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  In this regard, his METs were noted to be 5 to 7 on VA examination and there is no evidence suggesting the Veteran has an ejection fraction of less than 30 percent. 

The Veteran believes that he still has congestive heart failure.  Although he was diagnosed with the condition as late as 2003, prior to his appeal, the September 2010 VA examiner noted that the Veteran does not have congestive heart failure.  The Board notes that the question of whether congestive heart failure is present is a medical determination.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such a diagnosis, especially in light of the VA examiner's opinion to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007).  

The Board notes the Veteran's representative argued that a 100 percent rating was warranted because the Veteran has a pacemaker.  Under Diagnostic Code 7011 (for ventricular arrhythmias (sustained)) - a 100 percent rating may be assigned when there is an AICD in place.  However, the Veteran's AICD was removed during the March 2003 heart transplantation.  There is no evidence of record that another AICD was implanted in his new heart.  Therefore, an increased rating is not warranted under this Diagnostic Code.  

The Board acknowledges the contentions of the Veteran that he had severe cardiovascular symptoms and was very close to death immediately prior to the March 2003 heart transplantation.  However, the Board can only consider the Veteran's symptoms during the appeal period.  Fortunately, as described above, his symptomatology has improved since his heart transplantation in March 2003, as evidenced by medical records noted above, and is no more disabling than the 60 percent rating presently assigned.

As a final matter, the Veteran seems to allege that he is entitled to a 100 percent rating simply because he had a heart transplant and without it would be terminal.  The rating criteria for a heart transplants provides varying ranges of residual disability following the transplant, as noted above.  The fact that the criteria provide for varying levels clearly reflects that improvement resulting from the transplant is expected, and that a minimum total rating is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7019.  It is the functional impairment resulting after the transplant that determines the evaluation to be assigned, not the mere fact that the transplant occurred.  See 38 C.F.R. § 4.1.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his heart disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 60 percent for his CAD, status post MI and heart transplant, at any time during the course of the claim.           


      2.  Surgical Scars

On his substantive appeal, the Veteran stated that the surgical scars from his heart transplant is painful to touch, and therefore, should be rated 10 percent disabling.  The Veteran's scars are currently rated zero percent disabling rated under Diagnostic Code 7802.  

Scars-other than those of the head, face, or neck-that are deep and nonlinear are rated under Diagnostic Code 7801.  Under that code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 square cm), but less than 12 square inches (77 square cm.), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm), 72 square inches (465 square cm), and 144 square inches (929 square cm), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2013).

Superficial scars-other than those of the head, face, or neck-that are nonlinear are rated under Diagnostic Code 7802.  Under that code, a 10 percent rating is warranted if the scar, or scars, cover(s) an area, or areas, of 144 square inches (929 square cm.) or more.  A "superficial" scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2013).

For purposes of Diagnostic Codes 7801 and 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, Notes 2 (2013).  The separate evaluations are then combined under 38 C.F.R. § 4.25.  For purposes of rating, the midaxillary line on each side separates the anterior and posterior portions of the trunk.  Id. 

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, such scars, respectively.  If one or more scars are both unstable and painful, a 10 percent evaluation is added to the evaluation that is based on the total number of unstable or painful scars.  Id.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2013).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).

On the September 2010 VA examination, three surgical scars were found on the anterior side of the Veteran's trunk.  They measured 25 cm by 0.5 cm, 7.5 cm by 0.8 cm, and 7.5 cm by 0.5 cm.  All three scars were linear.  They were not painful on examination.  There was no skin breakdown.  They were superficial scars with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scars were not disfiguring.  They did not limit the claimant's motion.  There is no limitation of function due to the scars.  

Diagnostic Code 7801 applies to scars not of the head, face, or neck that are deep and nonlinear.  That Code is not applicable here, as the Veteran's scars are superficial and linear.   

Under Diagnostic Code 7802, for scars not of the head, face, or neck to warrant a compensable rating, such scars would have to be 929 square cm or greater.  38 C.F.R. § 4.118.  Here, the Veteran's three surgical scars combined measure 22.5 square cm, far smaller than that required for a compensable rating. 

Diagnostic Code 7804 is applied to scars that are unstable or painful.  On examination, the Veteran's scars have been described as not painful.  Although the Veteran alleged on his substantive appeal that the scars were painful, the finding of the September 2010 VA examiner that the Veteran's scars are nonpainful is more persuasive and probative than lay assertions subsequent to the denial of compensation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Finally, Diagnostic Code 7805 provides that any disabling effects not considered under other scar codes may be rated under any other applicable Code.  In this case, the September 2010 VA examiner noted that the Veteran's surgical scars did not result in any disabling effect.

Therefore, the Board finds the noncompensable rating to be appropriate during the course of the claim.  

      3.  Other Considerations

The Board has also considered whether the Veteran's heart disability and surgical scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for those service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for a higher rating based on additional symptomatology.  

The Board notes the Veteran's contention that the use of immunosuppressive drugs should be taken into consideration in the evaluation of his heart disability.  However, the rating criteria contemplate the need for such medication, as the minimum 30 percent rating for the condition is based on the need for continued immunosuppressive medication.  See 62 Fed. Reg. 65207, 65214 (Dec. 11, 1997) ("Because almost every patient will permanently require immunosuppressive therapy following cardiac transplantation, we have simply made 30 percent the minimum evaluation.").  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Earlier Effective Date

The Veteran was granted service connection for his heart disability based on in-service exposure to herbicides with an effective date of May 6, 2010.  The Veteran has disagreed with this effective date.  In general, the effective date for the grant of service connection based upon an original claim is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413, 421 (1999).

On May 6, 2010, VA received the Veteran's original application for service-connection, to include his claim for heart disability.  Not only were there no communications prior to May 6, 2010 indicating the intent to file a claim, but the Veteran does not contend that he actually submitted a claim for that condition any earlier.   

On his substantive appeal, received in May 2011, the Veteran contends that he is entitled to an earlier effective date "as there is unequal application of the law under the other Nehmer cases and constructive custody has not been applied."  

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  In October 13, 2009, the Secretary of Veterans Affairs announced his decision to establish an additional presumption of service connection based upon exposure to toxic herbicides within the Republic of Vietnam for ischemic heart disease.  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Here, the original claim was received prior to the effective date of the amended regulation, and the effective date awarded was based on the date his original claim was received.  

An exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as CAD.  See 38 C.F.R. § 3.816(b) (2013).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  Here, the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for heart disability prior to May 6, 2010; thus, the claim is not controlled by 38 C.F.R. § 3.816 and Nehmer. 

To the extent that the Veteran's argument that "as there is unequal application of the law under the other Nehmer cases and constructive custody has not been applied" violates the U. S. Constitution, the Board is not the appropriate forum for this argument since the Board is bound in its decisions by VA laws and regulations.  See 38 U.S.C.A. § 7104(c); see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) ("'[a]dministrative agencies are entitled to pass on constitutional claims but they are not required to do so'" quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)); see also Giantcaterino v. Brown, 7 Vet. App. 555, 557 (1995) (the Board may express an opinion on a constitutional claim but is not required to do so).  Although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.  

Finally, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  This regulation is not applicable to the Veteran's case as his current effective date predates the August 31, 2010 effective date of the liberalizing legislation.

Accordingly, the Board concludes that the appropriate effective date for the award of service-connection for heart disability is the date he filed his original claim for service connection, May 6, 2010.  There is no doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

An initial rating greater than 60 percent disabling for heart disability is denied. 

An initial compensable rating for surgical scars is denied.

An effective date prior to May 6, 2010, for the grant of service connection for heart disability is denied.


REMAND

On the Veteran's application for benefits submitted on May 6, 2010, he asserts that his hypertension began in September 1987, over 17 years after his separation from service.  Post-service treatment records note a history of hypertension since the 1980's.  However, he asserts that his hypertension is greatly aggravated by the daily immunosuppressive medication he must take because of his service-connected heart transplantation.  

A disability may also be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

In a March 2012 letter, J.E., M.D., stated that the Veteran underwent heart transplantation in March 2003, he has been diagnosed with hypertension 
following that procedure, hypertension is a known side effect of the use of immunosuppressive drugs needed to prevent rejection of the new heart, and the Veteran's hypertension is directly related to this medication.  

A VA examination was conducted in March 2012.  After an examination and review of the Veteran's claims file, the examiner opined that the Veteran's hypertension was less likely as not caused by the Veteran's heart transplantation.  In fact, the examiner stated that the Veteran's heart transplantation may have actually benefitted his blood pressure control.  However, the examiner did not render an opinion regarding whether the daily immunosuppressive medication the Veteran must take for his service-connected heart transplantation aggravated the Veteran's hypertension.  Therefore, an additional opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hypertension since May 2010.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the file.  In addition, relevant VA treatment records pertaining to hypertension dating since March 2012 should be obtained.  If no relevant treatment records exist, the claims file should be annotated to reflect such.  If any requested records are not available, the Veteran should be notified of such. 

2.  Send the claims file to a VA physician to obtain an opinion as to whether the Veteran's hypertension is caused or aggravated by the Veteran's heart disability, to include the immunosuppressive drugs he takes for his heart transplant.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the physician is requested to provide an opinion regarding whether it at least as likely as not that the Veteran's hypertension is caused by his heart transplant.  If not, is it permanently worsened beyond natural progression (versus temporary exacerbations) by the Veteran's heart disability and/or the daily immunosuppressive medication he must take.  If the examiner finds that the Veteran's hypertension was permanently worsened beyond natural progression (aggravated) by this heart disability or the immunosuppressive medication, the examiner should attempt to determine the baseline level of hypertension prior to aggravation by the medication and the level of aggravation beyond baseline.  The examiner should explain the reasons for the conclusions reached and address the opinion from Dr. J.E.'s in March 2012.  

3.  After undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claim 
on appeal.  If the claim remains denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


